Citation Nr: 1427837	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for sleep apnea. 

2.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from August to December 1987; November 1996 to April 1997; February 2003 to April 2004; September 2005 to February 2006; and, January 2008 to May 2010, with additional periods of service in the United States Army National Guard and Louisiana Army National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  By that rating action, the RO, in part, reopened a previously denied claim for service connection for sleep apnea, and denied the reopened claim on its merits.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the New Orleans, Louisiana RO. 

By an April 2009 rating action, the RO denied service connection for sleep apnea.  The Veteran did not appeal the April 2009 rating action and it became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2013).  As to the evidence received since the RO's final April 2009 rating action, additional service treatment records from the Veteran's final period of active service from January 2008 to May 2010 were obtained.  Regulations provide that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2013).  However, the newly-associated and relevant service treatment records did not exist at the time of the final April 2009 rating action because the Veteran was on active duty at that time.  Thus, the above-cited regulation is not for application in the instant appeal and new and material evidence is needed to reopen the previously denied claim for service connection for sleep apnea. 

In January 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a video conference hearing conducted via the New Orleans, Louisiana RO. The VLJ who conducted the hearing is no longer employed by the Board.  In a March 2014 letter to the Veteran, the Board offered him an opportunity to testify at another hearing before a different VLJ.  In March 2014, the Veteran declined another hearing.  He requested that his appeal be decided based on the evidence of record.  Thus, the Board will proceed with appellate review of the Veteran's claim. 

In January 2012 and February 2013, the Board received additional evidence (VA and private treatment records and statements, prepared by the Veteran's spouse and service comrades) in support of the claim, along with a waiver of initial RO consideration of this evidence.  Thus, a remand to have the RO initially consider this evidence in a Supplemental Statement of the Case is not required.  38 C.F.R. § 20.1304 (2013). 

In the decision below, the Board will reopen the previously denied claim for service connection for sleep apnea, and remand the underlying service connection claim to the Agency of Original Jurisdiction (AOJ) for additional development, as outlined in the Remand section below.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  In an unappealed April 2009 rating action, the RO, in pertinent part, denied service connection for sleep apnea based on a finding that there was no diagnosis of sleep apnea during active duty.  

2.  Some of the evidence received since the final April 2009 rating action includes evidence that bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, relates to an unestablished fact (i.e., findings of insomnia, adult sleep apnea and obstructive sleep apnea during military service) necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision, wherein the RO denied service connection for sleep apnea, is final.  38 U.S.C.A. §§ 7105 (West 2002). 

2.  New and material evidence has been received to reopen the claim for service connection for sleep apnea.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is granting the Veteran's petition to reopen a previously denied claim for service connection for sleep apnea in the decision below, and remanding the underlying claim to the RO for additional development. Consequently, a determination on whether the Veterans Claims Assistance Act of 2000's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

In an April 2009 rating action, the RO denied entitlement to service connection for sleep apnea because there was no evidence that the Veteran had been diagnosed with sleep apnea during active duty.  (See April 2009 rating action).  The RO's April 2009 rating action is final.  38 U.S.C.A. § 7105.  

Evidence received since the RO's April 2009 rating decision includes, in part, additional service treatment records from his final period of active duty from January 2008 to May 2010.  Service treatment records, dated in August 2009, November 2009 and February 2010, reflect that insomnia and adult sleep apnea were listed as some of the Veteran's "Problems."  In addition, a January 2010 Physical Evaluation Board report shows that obstructive sleep apnea (OSA) was noted in the Veteran's problem summary list, but it was not considered a disabling condition.   These reports are new because they was not of record at the time of the RO's final April 2009 rating decision.  They are also material because they relate to an unestablished fact necessary to substantiate the claim; namely, evidence of findings of insomnia, adult sleep apnea and obstructive sleep apnea during military service. 

Therefore, new and material evidence has been received and the claim for service connection for sleep apnea is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened; to this extent only, the appeal is granted.


REMAND

Additional substantive development is necessary with respect to the claim for service connection for sleep apnea; specifically, a VA examination to determine the nature and etiology of the Veteran's sleep apnea.  Accordingly, further appellate consideration will be deferred and this appeal remanded to the AMC/RO for action as described in the directives outlined below. 

The Veteran seeks service connection for sleep apnea.  He contends that his sleeping problems had their onset during his period of active duty in 2003 and that they continued during his final period of military service.  (Transcript (T.) at page 9)).  The Veteran, his spouse and service comrades have provided testimony (Veteran) and statements regarding his various symptoms (e.g., snoring) during and since service.  In this regard, it is noted that they are competent and credible as to any assertions with regard to the Veteran's sleep symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)

In addition, the Veteran's service treatment records show that he has had problems with difficulty sleeping and insomnia since 2004.  A March 2004 Post-Deployment Health Assessment Report reflects that the Veteran reported feeling tired after he had slept.  A July 2005 Report of Medical History shows that the Veteran complained of having had trouble sleeping.  At that time, the examining physician appeared to relate the Veteran's sleeping problems to a shoulder disability.  A report, dated in October 2007, at a time when the Veteran was in-between periods of active duty, reflects that he had been issued a CPAP machine at night for sleep management and snoring.  

A January 2009 service treatment note reflects that the Veteran had been referred to the psychiatric clinic by his "SRP" provider during de-mobilization due to his recent deployment experience and for problems with insomnia.  The examining clinician related that the Veteran had returned from a year-long term in Iraq in late December 2008, and that he had previously served in that country for 15-months from 2003 to 2004, as well as a 6-month statewide mobilization during Hurricane Katrina.  After a mental status evaluation, the examining clinician diagnosed the Veteran as having chronic posttraumatic stress disorder (PTSD).  Subsequent service treatment notes, dated in August and November 2009 and February 2010, reflect insomnia and adult sleep apnea were listed as some of the Veteran's "Problems."  A January 2010 Physical Evaluation Board reflects that obstructive sleep apnea was listed in the problem summary list, but was not found to have been one of the Veteran's disabling conditions. 

Post-service private treatment records show that the Veteran has been diagnosed as having OSA.  (See November 2006 report, prepared by Louisiana Sleep Diagnostics).  In view of the in-service records noting the Veteran's problems with insomnia and OSA that corroborate his, his spouse's and service comrade's credible statements and testimony (Veteran) regarding the onset of his sleeping problems since military service, the Board finds that a remand for a VA examination is necessary to determine the etiology of the Veteran's currently diagnosed OSA, to include whether any manifestations associated therewith are separate from those associated with his service-connected PTSD, as clinically indicated in VA treatment reports discussed in more detail in the indented paragraphs below.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In addition, the Veteran testified that he had continued to seek treatment for his sleep apnea from the VA Medical Centers (VAMCs) in New Orleans, Louisiana and Biloxi, Mississippi.  VA treatment records dated up through April 2011 are of record.  Thus, as more recent reports might contain clinical findings as to the etiology and onset of the Veteran's sleep apnea, they must be secured on remand.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding VA treatment records, to include those from the VAMCs in New Orleans, Louisiana, and Biloxi, Mississippi, from April 2011 to the present.  All efforts to obtain these records must be documented in the claims folder.
   
2.  After any additional evidence pursuant to directive one (1) has been secured and associated with the record, schedule the Veteran for a VA medical examination to ascertain the nature and etiology of  his currently diagnosed OSA.  The claims file (including information in Virtual VA and VBMS) must be made available to and be reviewed by the examiner in conjunction with the examination. The examination report must indicate that the claims file was reviewed in conjunction with the examination. 
   
a. Elicit a detailed history from the Veteran about the manifestations of his diagnosed OSA.
   
b. The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diagnosed OSA is etiologically related to, or had its onset during, a period of active military service, to include the in-service findings of insomnia, adult sleep apnea and OSA.  

c. The examiner is also requested to determine whether the Veteran's current sleep disorder (e.g. OSA) manifestations are separate and distinct from his service-connected PTSD; depressive disorder; and alcohol abuse.  The examiner is specifically requested to comment on and discuss Vet Center reports, dated in March and June 2007, reflecting that the Veteran had continued to experience extreme difficulties with sleep and awakening since he had returned home from Iraq.  A primary diagnosis of PTSD was entered.  In addition, the VA examiner must comment on a July 2007 VA examiner's finding that the Veteran's severe sleep difficulties were part of his PTSD.  

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of symptoms during service and continuity of symptoms since that time.  The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge,

3.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Readjudicate the Veteran's claim for service connection for sleep apnea.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplement Statement of the Case that addresses all evidence received since issuance of the April 2011 Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


